DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 08/09/2018 (2), 10/09/2018 (2), 12/03/2018, 01/22/2019 (2), 03/26/2019, 06/05/2019 (2), 06/27/2019, 08/22/2019, 11/04/2019 (2), 01/06/2020 (2), 02/21/2020, 05/13/2020 (2), 07/07/2020 (2), 07/10/2020 (2), 09/08/2020 (2), 10/22/2020 (2), 12/16/2020 have been received and considered. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Specification
The applicant’s specification submitted is acceptable for examination purposes.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 recite the limitation “the second container database” in line 1 of the claim. There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recite the limitation “the second container database” in line 4 of the claim. There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 13-14are being rejected as depending from rejection of parent claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim1-2, 8-10, 12-13, 15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. Pub. No. 2015/0254240 A1) in view of Clarkson (U.S. Pub. No. 2016/0036623 A1).
Regarding claim 1, Li teaches a method comprising: 
receiving an administrative request that indicates configuration details for a pluggable database (user interact with a database server of DBMS by submitting to the database server 
Li does not explicitly disclose: generating a configuration descriptor that specifies an asynchronous job based on the configuration details of the administrative request.
Clarkson teaches: generating a configuration descriptor that specifies an asynchronous job based on the configuration details of the administrative request a source device 130 that includes source containers 140 storing source data (shown in FIG. 1 as source containers 140-1, 140-2,… 140-L), and a cloud-based storage device 150, paragraph [0009], line 4-10; cloud-based storage 150 may include a network for accessing target devices 160, and target devices may include cloud storage containers (e.g., associated with restoration devices), paragraph [0016], line 1-3; command generation module may populate and/or generate the generic command, such as ‘copy Data from a First location to a Second location’, with the first location corresponding to a source container identifier 310 and the second location corresponding to a paired primary restoration device identifier 330 and/or a secondary restoration device identifier 340, paragraph [0038], line 1-8, Fig. 3A-3C; the commands may relate to an automated process to manipulate confirmation control parameters associated with cloud-based storage 150, for example, command generation module 420 may form commands representing a series of jobs in a solution to copy and store data from source containers 140 to restoration device 170, paragraph [0050], line 4-8; 
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include generating a configuration descriptor that specifies an asynchronous job based on the configuration details of the administrative request into pluggable database transfers of Li.
Motivation to do so would be to include generating a configuration descriptor that specifies an asynchronous job based on the configuration details of the administrative request to reduce bandwidth requirements and minimizing adverse effects on source device (Clarkson, paragraph [0042], line 9-11).
accessing hosting metadata to detect at least one of: a current container database that already hosts the pluggable database, a target container database that will host the pluggable database, or a particular computer that hosts at least one of: the current container database, or the target container database (control data 300 (shown as data 300-A, control data 300-B, and control data 300-C in Fig. 3C) that may be stored by controller 110, as shown in Figs 3A-3C, control data 300 may include records 301 (shown in FIGs. 3A-3C as data records 301-A, 301-B, 301-C, and 301-D), each data record 301 may include, for example, a source container identifier (or address) 310, a source container status 320, a primary restoration device identifier (or address) 330, a secondary restoration device identifier (or address) 340, and a cycle time 350, paragraph [0025], line 1-11; with reference to control data 300 in FIGS 3A-3C, command generation module may generate a command to copy data from the source container identifier 310 to an associated primary restoration device identifier 330, paragraph [0038], noted, as using 
executing the asynchronous job to configure the pluggable database based on at least one of: the hosting metadata, or the configuration descriptor (Li teaches the hot copy is synchronized to the transported pluggable database Pluggable Database PDB140 by applying ‘pertinent redo records’ pertinent redo records are records recording changes and events that need to be applied to a database or otherwise replayed to synchronize the state of database to particular logical time, paragraph [0034], line 2-7; in conjunction with the teaching of Clarkson as with reference to control data 300 in FIGS 3A-3C, command generation module may generate a command to copy data from the source container identifier 310 to an associated primary restoration device identifier 330, paragraph [0038]; the commands may relate to an automated process to manipulate confirmation control parameters associated with cloud-based storage 150, for example, command generation module 420 may form commands representing a series of jobs in a solution to copy and store data from source containers 140 to restoration device 170, paragraph [0050], line 4-8; command generation module 420 may also generate a command to backup data in one of a synchronous mode or an asynchronous mode, in the asynchronous mode, changes may be made to target device 160 at defined intervals, paragraph [0042], line 1-3 and 7-8; forming the command in block 520 may include determining a time for execution of the commands, for example, certain types of data ( e.g., time sensitive data) may be backed up 
Regarding claim 2, Li as modified by Clarkson teach all claimed limitations as set forth in rejection of claim 1, further teach wherein: generating the configuration descriptor occurs on a first computer that is not a second computer that hosts the current container database or the target container database (Clarkson teaches as illustrated in FIG. 1, environment 100 may include a controller 110, a network 120, a source device 130 that includes source containers, and a cloud based storage 150, cloud-based storage 150 may include one or more target devices 160 (shown in FIG. 1 as target device 160-A and 160-B), paragraph [0009]; controller 110 may determine and store information identifying data replication parameters, and controller 110 may use this information to generate the storage/backup command, for example,  controller 110 may identify source device 130 that includes source containers 140 and pair the source containers 140 to 
Regarding claim 8, Li as modified by Clarkson teach all claimed limitations as set forth in rejection of claim 1, further teach wherein: the method further comprises automatically selecting a next container database; executing the asynchronous job comprises moving the pluggable database from the current container database to the next container database (Clarkson teaches controller 110 may determine and store information identifying data replication parameters, and controller 110 may use this information to generate the storage/backup command, for example,  controller 110 may identify source device 130 that includes source containers 140 and pair the source containers 140 to locations where one or more copies of the source data may be stored. Controller 110 may further determine, for example, that source data from certain source containers 140 may be stored to certain restoration devices 170; controller 110 may associate source containers 140 with restoration devices 170, and store the source data based on the association; forming the command in block 520 may include determining a time for execution of the commands, for example, certain types of data ( e.g., time sensitive data) may be backed up synchronously such that changes to data in a source frame may be copied to a target frame in near-real time, while other types of data ( e.g., less critical data and/or it teaches executing the data that tends to not change significantly over time) may be backed up asynchronously (e.g., periodically at particular times during periods of low network activity), paragraph [0052], line 1-9; command generation module 420 may form commands representing a series of jobs in a solution to copy and store data from source containers to restoration devices, the instruction may include, for example, determining data stored at active source containers 140, storing a copy the data to the first set of restoration devices (e.g., to a pair primary restoration device identifiers 330), and then further storing a second copy of the acquired data to a second set of restoration devices 170 (e.g., to a secondary restoration device identifier 340), paragraph 
Regarding claim 9, Li as modified by Clarkson teach all claimed limitations as set forth in rejection of claim 8, further teach wherein said administrative request is automatically generated in response to detecting a dynamic condition (Clarkson teaches forming the command in block 520 may include determining a time for execution of the commands, for example, certain types of data ( e.g., time sensitive data) may be backed up synchronously such that changes to data in a source frame may be copied to a target frame in near-real time, while other types of data ( e.g., less critical data and/or it teaches executing the data that tends to not change significantly over time) may be backed up asynchronously (e.g., periodically at particular times during periods of low network activity), paragraph [0052], line 1-9; controller 110 may monitor activities levels in source devices 130, target devices 160, and/or network 120 and cause the data to be copied when the monitored activities levels are below a threshold level, paragraph [0052], line 20-23, noted the activities levels below threshold level is interpreted as a dynamic condition). 
Regarding claim 10, Li as modified by Clarkson teach all claimed limitations as set forth in rejection of claim 9, further teach wherein the dynamic condition comprises an observed amount of at least one of: resource usage or resource availability (Clarkson teaches controller 110 may monitor activities levels in source devices 130, target devices 160, and/or network 120 and cause the data to be copied when the monitored activities levels are below a threshold level, paragraph [0052], line 20-23, noted, the activities levels monitoring is interpreted as the dynamic 
Regarding claim 12, Li as modified by Clarkson teach all claimed limitations as set forth in rejection of claim 8, further teach a director performing: directing, to the current container database, a first query that identifies a pluggable database (Clarkson teaches command generation module 420 may form commands representing a series of jobs in a solution to copy and store data from source containers to restoration devices, the instruction may include, for example, determining data stored at active source containers 140, storing a copy the data to the first set of restoration devices (e.g., to a pair primary restoration device identifiers 330), and then further storing a second copy of the acquired data to a second set of restoration devices 170 (e.g., to a secondary restoration device identifier 340), paragraph [0050], line 10-15, noted, a commands of series jobs to determine data stored at active source containers 140, in conjunction with pluggable database taught by Li, is interpreted as directing, to the current container database, a first query that identifies a pluggable database); directing, to the second container database, a second query that identifies said pluggable database (Clarkson teaches command generation module 420 may form commands representing a series of jobs in a solution to copy and store data from source containers to restoration devices, the instruction may include, for example, determining data stored at active source containers 140, storing a copy the data to the first set of restoration devices (e.g., to a pair primary restoration device identifiers 330), and then further storing a second copy of the acquired data to a second set of restoration devices 170 (e.g., to a secondary restoration device identifier 340), paragraph [0050], line 10-15, noted, a commands of series jobs to copy data stored at active source containers 140 primary and secondary restoration devices based on the restoration device identifiers, in conjunction with 
Regarding claim 13, Li as modified by Clarkson teach all claimed limitations as set forth in rejection of claim 12, further teach wherein a same client issues the first query and the second query (Li teaches user interact with a database server of DBMS by submitting to the database server commands that cause the database server to perform operations on data stored in a database, paragraph [0052], line 1-4; a database command may be in the form of a database statement that conforms to a database language, data definition language (‘DLL’) commands are issue to a database server to create or configure database object, paragraph [0053], line 1-2 and 6-8; in conjunction with the teaching of Clarkson as command generation module 420 may form commands representing a series of jobs in a solution to copy and store data from source containers to restoration devices, the instruction may include, for example, determining data stored at active source containers 140, storing a copy the data to the first set of restoration devices (e.g., to a pair primary restoration device identifiers 330), and then further storing a second copy of the acquired data to a second set of restoration devices 170 (e.g., to a secondary restoration device identifier 340), paragraph [0050], line 10-15, it teaches wherein a same client issues the first query and the second query as claimed). 
Regarding claim 15, Li as modified by Clarkson teach all claimed limitations as set forth in rejection of claim 1, further teach wherein executing the asynchronous job causes generating a second request that includes deployment reconfiguration details for at least one of: said pluggable database, or a second pluggable database (Clarkson teaches Clarkson as command generation module 420 may form commands representing a series of jobs in a solution to copy and store data from source containers to restoration devices, the instruction may include, for 
Regarding claim 17, Li as modified by Clarkson teach all claimed limitations as set forth in rejection of claim 1, further teach wherein receiving the administrative request comprises synchronously returning at least one of: a computational future or a smart stub (forming the commands in block 520 may further include forming a summary of the resulting storage configuration, such as identifying source containers 140 being backed up and mapping storage containers 140 to one or more restoration devices 170. The commands may further include commands for outputting status information regarding execution of the commands (e.g., to identify completed and/or pending commends), paragraph [0054], noted, the outputting status information regarding execution of the command is interpreted as wherein receiving the administrative request comprises synchronously returning at least one of: a computational future or a smart stub). 
As per claim 18, this claim is rejected on grounds corresponding to the arguments given above for rejected claim 1 and is similarly rejected.

Claims 3, 6-7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. Pub. No. 2015/0254240 A1) in view of Clarkson (U.S. Pub. No. 2016/0036623 A1), further in view of Phan et al. (U.S. Pub. No. 2016/0094406 A1).
Regarding claim 3, Li as modified by Clarkson teach all claimed limitations as set forth in rejection of claim 1, but do not explicitly disclose wherein executing the asynchronous job comprises invoking a remote application programming interface (API) to invoke a stored procedure in at least one of: the pluggable database or said current container database. 
Phan teaches wherein executing the asynchronous job comprises invoking a remote application programming interface (API) to invoke a stored procedure in at least one of: the pluggable database or said current container database (the migration API can include interfaces exposed by a remote RMI object bound into a JNDI tree, or interfaces of Java Management Extensions (JMX) on a runtime bean (for example, ClusterRuntimeMbean); the remote RMI object can provide both a synchronous and an asynchronous mode for initiating a resource group migration; also see FIG. 2, paragraph [0022], [0024]).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein executing the asynchronous job comprises invoking a remote application programming interface (API) to invoke a stored procedure in at least one of: the pluggable database or said current container database into pluggable database transfers of Li.
Motivation to do so would be to include wherein executing the asynchronous job comprises invoking a remote application programming interface (API) to invoke a stored procedure in at least one of: the pluggable database or said current container database such that the API can be used to initiate a resource group across-cluster migration within a partition (Phan, paragraph [0005], line 7-8).
Regarding claim 6, Li as modified by Clarkson teach all claimed limitations as set forth in rejection of claim 1, but do not explicitly disclose: wherein the configuration details of the administrative request comprise a symbolic name of the pluggable database. 
Phan teaches wherein the configuration details of the administrative request comprise a symbolic name of the pluggable database (Phan teaches the migration API can include interfaces exposed by a remote RMI object bound into a JNDI tree, or interfaces of Java Management Extensions (JMX) on a runtime bean (for example, ClusterRuntimeMbean); the remote RMI object can provide both a synchronous and an asynchronous mode for initiating a resource group migration; also see FIG. 2, paragraph [0022], [0024]; a plurality of parameters (for example, name of a resource group to be migrated, name of a partitioning which the resource group reside, and name of target cluster) can be provided to the migration API, which can used the parameter to invoke 719 a replication manager 716 for migrating session state associated with the resource group X in partition X, paragraph [0079], noted, the name of resource group is interpreted as symbolic name; also see paragraph [0080])
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the configuration details of the administrative request comprise a symbolic name of the pluggable database into pluggable database transfers of Li.
Motivation to do so would be to include wherein the configuration details of the administrative request comprise a symbolic name of the pluggable database such that the API can be used to initiate a resource group across-cluster migration within a partition (Phan, paragraph [0005], line 7-8)
Regarding claim 7, Li as modified by Clarkson and Phan teach all claimed limitations as set forth in rejection of claim 6, further teach wherein: the method further comprises 
Regarding claim 20, Li as modified by Clarkson and Phan teach all claimed limitations as set forth in rejection of claim 18, but do not explicitly disclose: wherein the configuration details of the administrative request comprise a symbolic name of the pluggable database; the instructions further cause automatically selecting a particular template from a plurality of pluggable templates based on the symbolic name; executing the asynchronous job comprises creating the pluggable database as an instance of the particular template.
Phan teaches wherein: the configuration details of the administrative request comprise a symbolic name of the pluggable database (the migration API can include interfaces exposed by a remote RMI object bound into a JNDI tree, or interfaces of Java Management Extensions (JMX) on a runtime bean (for example, ClusterRuntimeMbean); the remote RMI object can provide both a synchronous and an asynchronous mode for initiating a resource group migration; also see FIG. 2, paragraph [0022], [0024]; a plurality of parameters (for example, name of a resource group to be migrated, name of a partitioning which the resource group reside, and name of target cluster) can be provided to the migration API, which can used the parameter to invoke 719 a replication manager 716 for migrating session state associated with the resource group X in partition X, paragraph [0079], noted, the name of resource group is interpreted as symbolic name; also see paragraph [0080]); the instructions further cause automatically selecting a particular template from a plurality of pluggable templates based on the symbolic name (each resource group template 160 can define one or more application A 162, B 164, resources A 166, B 168, and/or other deployable applications or resources, and can be referenced by a resource group, paragraph [0019]; also see paragraph [0022] and [0024]; when the system activates a resource group template using a referencing resource group, it can replace those tokens with values set in the resource group’s containing object, paragraph [0042]; the remote RMI object 
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the configuration details of the administrative request comprise a symbolic name of the pluggable database; the instructions further cause automatically selecting a particular template from a plurality of pluggable templates based on the symbolic name; executing the asynchronous job comprises creating the pluggable database as an instance of the particular template into pluggable database transfers of Li.

Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. Pub. No. 2015/0254240 A1) in view of Clarkson (U.S. Pub. No. 2016/0036623 A1), further in view of Kohkaki (U.S. Pub. No. 2013/0198211 A1).
Regarding claim 4, Li as modified by Clarkson teach all claimed limitations as set forth in rejection of claim 1, but do not explicitly disclose wherein: the configuration descriptor comprises a particular job type of a plurality of job types; the method further comprises: automatically selecting a particular job queue of a plurality of job queues based on the particular job type, and automatically appending the asynchronous job onto the particular job queue. 
Kohkaki teaches the configuration descriptor comprises a particular job type of a plurality of job types (the front end application 1111a may include a function to judge the file conversion required to execute the output instruction, the front end application may embed the type of data conversion required, as a parameter such as ‘office2rpcs’, for example, in the data conversion request that is sent to the processing unit, paragraph [0151], line 1-6, the message queues 1131 include the plurality of queues, the queues are separated for each type of data conversion, such as ‘office2rpcs’, paragraph [0160], noted, instruction with embedded parameter for converting from office to rpcs as type of job, that is interpreted as the configuration descriptor comprises a 
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein: the configuration descriptor comprises a particular job type of a plurality of job types; the method further comprises: automatically selecting a particular job queue of a plurality of job queues based on the particular job type, and automatically appending the asynchronous job onto the particular job queue into pluggable database transfers of Li.
Motivation to do so would be to include wherein: the configuration descriptor comprises a particular job type of a plurality of job types; the method further comprises: automatically 
As per claim 19, this claim is rejected on grounds corresponding to the arguments given above for rejected claim 4 and is similarly rejected.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. Pub. No. 2015/0254240 A1) in view of Clarkson (U.S. Pub. No. 2016/0036623 A1), further in view of Carter et al. (U.S. Patent No. 10,063,651 B2) .
Regarding claim 5, Li as modified by Clarkson teach all claimed limitations as set forth in rejection of claim 1, but do not explicitly disclose wherein: the configuration details of the administrative request comprise: a first specified amount of a resource, and a second specified amount of at least one of: processors, processor cores, threads, or parallelism; and the method further comprises automatically adjusting the first specified amount based on the second specified amount. 
Carter teaches wherein: the configuration details of the administrative request comprise: a first specified amount of a resource (Fig. 4 depicts the server 102 sending a bulk request 130 to the ASC 114i, a ‘bulk request’ means an atypically large data transfer involving compiling, cataloging, and/or perhaps analyzing stored data, for purpose of this example it will be assumed that the bulk request 130 seeks to transfer ten terabytes of data to the ASC 114l, col. 4, line 66-67, col. 5, line 1-4; noted, the ten terabytes of data is interpreted as a first specified amount of a resource), and a second specified amount of at least one of: processors, processor cores, threads, or parallelism (the present technology improves that system throughput performance for large 
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein: the configuration details of the administrative request comprise: a first specified amount of a resource, and a second specified amount of at least one of: processors, processor cores, threads, or parallelism; and the method further comprises automatically adjusting the first specified amount based on the second specified amount into pluggable database transfers of Li.
Motivation to do so would be to include wherein: the configuration details of the administrative request comprise: a first specified amount of a resource, and a second specified amount of at least one of: processors, processor cores, threads, or parallelism; and the method further comprises automatically adjusting the first specified amount based on the second specified amount to improve that system throughput performance for large transfers (Carter, col. 5, line 9-10).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. Pub. No. 2015/0254240 A1) in view of Clarkson (U.S. Pub. No. 2016/0036623 A1), further in view of Bangalore et al. (U.S. Pub. No. 2018/0137139 A1).
Regarding claim 11, Li as modified by Clarkson teach all claimed limitations as set forth in rejection of claim 8, but do not explicitly disclose wherein the current container database and the second container database have different release versions (if two different versions of Oracle DBMS software are to be compared in regards to operating from an older restored point in time database backup copy, two distinct software containers 323 can be created one for reach respective version of Oracle DBMS, paragraph [0036]). 
Bangalore teaches wherein the current container database and the second container database have different release versions (if two different versions of Oracle DBMS software are to be compared in regards to operating from an older restored point in time database backup copy, two distinct software containers 323 can be created one for reach respective version of Oracle DBMS, paragraph [0036]).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the current container database and the second container database have different release versions into pluggable database transfers of Li.
Motivation to do so would be to include wherein the current container database and the second container database have different release versions such that with no namespace conflicts due to containerization, the restore operations can be executed concurrently or substantially concurrently and performance metrics collected and compared , (paragraph [0036], line 15-18).
Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. Pub. No. 2015/0254240 A1) in view of Clarkson (U.S. Pub. No. 2016/0036623 A1), further in view of Gupta et al. (U.S. Pub. No. 2017/0316085 A1).
Regarding claim 14, Li as modified by Clarkson teach all claimed limitations as set forth in rejection of claim 12, but do not explicitly disclose wherein the director authenticates a client that issues the first query. 
Shah teaches wherein the director authenticates a client that issues the first query (authenticate the user based on the authentication key to allow transmitting or receiving information of queries, paragraph [0114]; also see paragraph [0113]).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the director authenticates a client that issues the first query into pluggable database transfers of Li.
Motivation to do so would be to include wherein the director authenticates a client that issues the first query by identifying and accessing an information resource, the media guidance application is able to locate information and/or users who are most likely to answer the user’s query (Gupta, paragraph [0091], line 34-37).
Regarding claims claim 16, Li as modified by Clarkson teach all claimed limitations as set forth in rejection of claim 1, but do not explicitly disclose wherein the asynchronous job generates an authentication wallet.
Gupta teaches wherein the asynchronous job generates an authentication wallet (the database of information resources may also contain an indicator, for each information resource, as to whether authentication is required, further the database may also contain the authorization information, including passwords and usernames, by identifying and accessing an information resource, the media guidance application is able to locate information and/or users who are most likely to answer the user’s query, paragraph [0091], line 30-37; identifies an authentication key associated with target information sources, paragraph [0114], noted, the authentication key is 
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the director authenticates a client that issues the first query into pluggable database transfers of Li.
Motivation to do so would be to include wherein the director authenticates a client that issues the first query by identifying and accessing an information resource, the media guidance application is able to locate information and/or users who are most likely to answer the user’s query (Gupta, paragraph [0091], line 34-37).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEN HOANG whose telephone number is (571)272-8401.  The examiner can normally be reached on M-F 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/KEN HOANG/Examiner, Art Unit 2168